 

Name M&el§-CV-OOA,ZS-R-AF|\/| Document 11-1 Filed 01/28/19 Page 1 of 1 Page |D #:46

POMERANTZ LLP

]eremy A. Lieberman

600 Third Avenue, 20th Floor
New York, New York 10016

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MOHAMAD AL LABADE, Individually and 0n Behalf of
All Others Similarly Situated,

vi Plaintiff(s)

ACTIVISION BLIZZARD, INC., ROBERT A. KOTICK,
SPENCER NEUMANN, and COLLISTER ]OHNSON,

Defendant(s).

CASE NUMBER
2:19-cv-00423-R-AFM

 

 

(PROPOSED) ORDER ON APPLICATION
OF NON-RESIDENT ATTORNEY TO APPEAR
IN A SPECIFIC CASE PRO HAC VICE

 

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by

Lieberman, Ieremy A.
Applicant’s Narne (Last Narne, First Narne 6 Middle Initial)
212-661-1100 917-463~1044

Telephone Nurnber
jalieberman@pomlaw.com

Fax Nurnber

of

 

E-Mail Address

 

Pomerantz LLP

600 Third Avenue
20th Floor

New York, NY 10016

 

 

 

Firrn/Agency Narne 6 Address

for permission to appear and participate in this case on behalf of

MOHAMAD AL LABADE

 

 

Narne(s) ofParty(ies) Represented

and designating as Local Counsel

Pafiti, ]ennifer

Designee’$ Narne (Last Narne, Fz'rst Narne 6 Middle Initial)

 

 

282'790 (818) 532-6499 917-463-1044
Desz`gnee’s Cal. Bar No. Telephone Number Fax Number
jpafiti@pomlaw.com
E-Mail Address
HEREBY ORDERS THAT the Application be:
13 GRANTED.

|: DENIED; :l for failure to pay the required fee.

Plaintijjf(s) |:] Defendant(s) {:| Other:

 

Of POMERANTZ LLP
1100 Glendon Avenue, 15th Floor
Los Angeles, CA 90024

 

 

 

Firrn/Agency Narne 6 Address

il for failure to attach a Certif`icate of Good Standing issued Within 30 days prior to filing of Application.

:l for failure to complete Application:

 

il pursuant to L.R. 83-2.1.3.2: {:\ Applicant resides in California; |:] previous Applications listed indicate Applicant
is regularly employed or engaged in business, professional, or other similar activities in California.

:l pursuant to L.R. 83-2.1.3.4; Local Counsel: [: is not member of Bar of this Court; :| does not maintain office in District.

:l because

 

IT IS HEREBY FURTHER ORDERED THAT the Appli€ation fe€, if paid: l:l be refunded [:l not be refunded

Dated

 

G-64 ORDER (5/16)

(PROPOSED) ORDER ON APPLICATION OF NON-RES\DENT ATTORNEY TO APPEAR \N A SPECIFIC CASE PRO HAC VICE

 

U.S. District Iudge/U.S. Magistrate judge
Page l of l

